PER CURIAM.
The question involved in these cases is whether the court should have held that under the proofs the several defendants were entitled to a verdict of not guilty. No question of principle or practice is involved. The charge of the court was eminently fair, and the verdict of the jury holding defendants guilty on some counts and not guilty on others was warranted by the proofs. On motion for new trial, the judge “carefully reviewed the whole record,” with the result that he found no error justifying setting the verdicts and sentences aside.
The case was fully argued before this court and all questions raised have been considered, with the result we have reached the conclusion the proofs were such as to warrant and constrain the submission of the case to the jury. So holding, the judgment below is affirmed.